Order unanimously affirmed, without costs to either party. Order directing a reference to hear and report modified, in the exercise of discretion, without costs to either party, to -eliminate the designation of an unofficial referee and to substitute therefor the designation of an official referee to hear *978and report with respect to the matters described in sueh order. The nature of the issues and the size of the estate involved suggest that an official reference is more appropriate. (Cf. Matter of Wilder v. Straus-Duparquet, 5 A D 2d 1.) Settle order.
Concur—-Botein, P. J., Breitel, Rabin, Frank and Bastow, JJ.